Acknowledgment
The amendment filed on 18 December, 2020, responding to the Office Action mailed on 21 October, 2020, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-3, 5, 7-14, 16 and 21-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview Summary
Mr. Payton Hashemi conferenced with Examiner on 13 January 2020 to review the scope of claim 1 noting that the edits to claim 1 where to eliminate surplusage language and that the scope of claim 1 did indeed conform to the indicated subject matter of previously allowable claim 6.  Examiner agreed.  Examiner appreciates the time and effort of Mr. Hashemi to bring the issue to Examiner’s attention and to advance prosecution.
Allowable Subject Matter
Claims 1-3, 5, 7-14, 16 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest the device of claim 1 wherein the PD transistor comprises a gate-all-around (GAA) transistor; the PG transistor comprises a first fin field-effect transistor (FinFET); and the PU transistor comprises a second FinFET.
Regarding claim 7, the prior art does not teach or suggest the device of claim 7 wherein he PG transistor comprises a fin field-effect transistor (FinFET); 
Regarding claim 12, the prior art does not teach the device of claim 12 wherein the PG transistor comprises a first gate-all-around (GAA) transistor; the PU transistor comprises a second GAA transistor; and the PD transistor, comprises a fin field-effect transistor (FinFET) where Examiner is mindful of the burden of production and persuasion to provide a rationale to modify the prior art.
Claims 2-3, 5, 8-11, 13-14, 16 and 21-23 depend directly or indirectly on claims 1, 7 or 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893